DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 34 – 35, 50, 52, 55, 88 and 92 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s remarks filed on December 22, 2021 and February 16, 2022 have been entered.
Regarding the rejection under 35 U.S.C. 112(a) of the instant claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 50, 52 and 55 as failing to comply with the written description requirement, Applicant was contacted on February 8, 2022 and informed that the amendments filed on December 22, 2021 do not overcome the issues and do not place the claims in compliance with the original disclosure of the specification. It was suggested that Applicant amend the scope of the variables R6, L3 – L4 and L6 – L7 in the instant claims. The amendments filed on February 16, 2022 overcomes the issues and the rejection is hereby withdrawn.
Regarding the rejection under 35 U.S.C. 112(d) of the instant claims 32 and 35 as being of improper dependent form, Applicant was also notified to amend the scope of the variables L3 and L6 in the instant claim 32, and L4 and L7 in the instant claim 35 to further limit the subject matter of the claim upon which they are dependent upon. The amendments filed on February 16, 2022 overcome the issues and the rejection is hereby withdrawn.

Election/ Restriction
Claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 34 – 35, 50, 52 and 55 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 88 and 92, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1 and 145, directed to the inventions of Group I and IV have been cancelled.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on April 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Search: Search was conducted for the full scope of the instant claims 88 and 92. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, S. Reid Long, on February 17, 2022.
	The amendments are as follows:
	Claim 4, page 5 line 13:
The phrase “R6 is amino carboxy” should read as “R6 is amino or carboxy”.

	Claim 6, page 7 line 12:
The phrase “R6 is carboxy or dicarboxy” should read as “R6 is carboxy

	Claim 15, page 8 lines 22-23:
The phrase “L5 are each ligands independently selected from aqua, ammonia, halide, or hydroxide, …” should read as “L5 is aqua, ammonia, halide, or hydroxide, …”.

Conclusion
Claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 34 – 35, 50, 52, 55, 88 and 92 are now allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626